Citation Nr: 1718101	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right knee disability.

2.  Entitlement to a rating in excess of 20 percent for a right knee disability prior to January 1, 2014, a rating in excess of 10 percent from January 1, 2014 to November 30, 2016, and a rating in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal following a December 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran withdrew a request for a Board hearing in August 2011.

Several rating decisions awarded temporary total (convalescence) ratings for the right knee for the periods from April 27, 2010 to June 30, 2010, November 7, 2014 to December 31, 2014, and October 9, 2015 to November 30, 2016.  Hence, those periods of time are not for consideration herein.  The Veteran has not expressed disagreement with the effective dates assigned for those awards.  In an October 2013 rating decision, the RO reduced the right knee rating from 20 percent to 10 percent, effective from January 1, 2014, following a predetermination letter to the Veteran proposing the reduction.  

In a May 2014 remand of the matters currently on appeal, the Board found that the issue of entitlement to a TDIU based on the Veteran's service-connected disabilities had been raised by the Veteran.  An August 2016 RO rating decision granted TDIU.  As that grant is considered a full grant of the benefit sought with respect to the TDIU claim based on multiple service-connected disabilities, it will not be discussed further herein.

Since the most recent supplemental statement of the case (SSOC), the Veteran's representative submitted additional evidence.  The representative included a signed letter dated May 2016 waiving initial RO consideration of the additional evidence.  

In February 2017, the representative moved to withdraw representation pursuant to 38 C.F.R. § 20.608 (2016) due to factors which make the continuation of representation impossible, impractical, or unethical.  In March 2017, the undersigned Veterans Law Judge found that the representative had presented good cause to withdraw as the Veteran's representative pursuant to 38 C.F.R. § 20.608, and granted the motion to withdraw.  The Veteran was advised in March 2017 that he had 30 days within which to appoint another representative, and that if he did not do so within that time period, it would be assumed that he wished to represent himself.  No response has been received from him and so he is deemed to be his own representative.  

The issue of an increased rating for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disorder, including arthritis, was initially manifested many years after, and is not shown to be related to the Veteran's service or to have been caused or aggravated by the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.301 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it is not contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's May 2015 remand was fully completed regarding the issue being decided herein.  The Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background, Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service-connected if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records (STRs) show complaints of low back pain.  There is a May 1977 note which indicates that the Veteran had been experiencing low back pain for 2 weeks.  There was slight muscle spasm but no signs of swelling or discoloration.  No trauma was reported.  The impression was minor muscle sprain.  Parafon forte, ECASA, and analgesic balm were prescribed.  There is another record dated in January 1978 which indicates the Veteran fell on the snow and injured his back 1 hour beforehand.  There was a bruise noted due to the fall.  The Veteran was advised to return if necessary, and there is no follow-up record.  Then, in February 1981, the Veteran was referred to physical therapy with a note which indicates that he had been experiencing low back pain for 1 week.  It was reported that there had been no injury.  The impression was muscle strain.

The STRs also include extensive documentation of the Veteran's right knee condition and subsequent surgery.  

There is a periodic service examination report dated in March 1982.  Clinical evaluation of the spine showed normal results.  The Veteran reported that he exercised, ran 10 miles a week, and had "(n)o major medical problems" at the time.  
There is no separation examination report, and it appears that there was no separation examination conducted.  

The Veteran has indicated, including at the time of the February 2016 VA examination, that he received back treatment during the late 1990s, specifically after an incident in 1997.  The RO made efforts following the Board's May 2014 remand to obtain any additional treatment records not in the claims file, but the Veteran did not provide additional information.

The claims file includes treatment records from Shands AGH that begin in May 2002.  The May 2002 record noted that the Veteran presented with low back pain and bilateral lower extremity pain worsening in 1997, after working under a trailer, and progressively worsening over the past several months.  Dr. S.A.R. concluded that the symptoms originated with disk herniations.  The Veteran underwent an operation in May 2002, and the operative report is in the file.  Further records from Dr. S.A.R. are also in the file.  These records do not offer any opinion on the source of the Veteran's back condition or relate it to his knee condition.

Next, there are private records from Gainesville Radiology Group dated in August 2005.  The surgery from 2002 was noted.  An MRI showed the various diagnoses of the back.  However, these reports did not offer any opinion on etiology.

The Veteran was then seen by a VA physician, Dr. J.R.H.  In an April 2006 VA treatment record, Dr. J.R.H. provided a positive opinion for the Veteran after his initial visit.  The treatment note provides the following history: The Veteran "notes that he had a serious right knee injury when his leg became caught in a skid during a close-to-ground air drop during maneuvers in 1982.  After this injury he had to walk 5 miles to his destination.  The injury subsequently culminated in right knee surgery in 1983...  He states that his knee did improve, allowing him to work as a correctional officer in Florida for about 15 years.  He states his knee has always given him some pain, but he has lived with it.  About 8 months ago he states his knee pain began to intensify, perhaps following officer training maneuvers.  He has been limping more, and walking unsteadily.  He also notes that in the meantime, his low back pain from an occupational injury in 2002 began to act up.  He has tried to 'tough it out' but finally in October last year he became disabled from work due to both knee and back pain."  The work injury in 2002 occurred when he was employed as a correctional officer.  He told Dr. J.R.H. that he was "performing martial arts training when he threw his back out and herniated 2 discs.  He had a laminectomy in 2003.  He has persistent numbness in the left low lateral leg.  He sleeps with a pillow between his legs."  Dr. J.R.H. wrote that the back pain was initially "a work related injury; however, with progression of right knee pain and gait abnormality, it is as likely as not that his back pain has been significantly impacted by his knee injury."  

He was seen again for a neurosurgery consult in January 2007.  It was suggested that he get a lumbar myelogram/CT to better evaluate if nerve root compression was present.  However, the Veteran missed that appointment.  There is a neurosurgery noted dated in June 2007 when the Veteran returned complaining of back pain.  It was again suggested he get a lumbar myelogram/CT.

The Veteran filed this claim for service connection in April 2009.  He underwent a VA examination in October 2009.  The following history was reported:  "The Veteran states that the low back pain dates back to service.  He had a couple of incidents of acute lumbar strain during service.  He states since service he has had constant low back pain which has become progressively worse.  He attributes the worsening back pain to favoring the right knee.  He states that dysfunctional gait pattern over the years has led to strain on his back and deterioration of his lumbar spine.  He complains of throbbing pain and muscle spasms in his back and sharp left leg pain.  The pain is aggravated by walking lifting bending and especially with yard work.  He complains of associated stiffness.  He denies weight loss, falls, unsteady gait, fever, chills, dizziness, or visual disturbances.  He complains of numbness in both feet and he complains of left lower extremity weakness which is intermittent.  He complains of erectile dysfunction.  He denies bowel or bladder incontinence.  He did not mention a walking or standing limitation.  Flare-ups occur approximately twice a week and are associated with the above aggravating factors and alleviated with rest and medications.  Current treatment includes MSSR 45 mg every eight hours and Lortab 5/500 mg every six hours as needed.  The medications help to keep the pain moderate.  The Veteran denies use of any assistive devices."

Upon examination it was noted that there was some lumbar flattening.  There was tenderness to palpation of the left sacroiliac joint region.  Manual muscle testing was 5/5 in the bilateral lower extremities.  Sensation was diminished to light touch in both feet.  Proprioception was abnormal in both feet especially on the left.  Vibratory sense is also diminished in both feet as is pinprick sensation.  The remainder of the lower extremity examination was normal for sensation.  Muscle stretch reflexes were 1+ in the bilateral lower extremities.  Babinski responses were equivocal.  Lasegue test was negative bilaterally.  Range of motion testing showed limited range of motion.

The Veteran was diagnosed with lumbar spondylosis, lumbar degenerative disk disease, and left lumbar radiculopathy.  The examiner opined that it is less likely than not that the Veteran's current back condition is due to his right knee condition.  The rationale was the following: "It is possible that the Veteran's compensation for his right knee pain has led to increased stresses on his spine.  However this is only a possibility and there are many other potential causes for this Veteran to have back problems.  I find it less likely than not that the Veteran's current low back condition is due to his service connected right knee condition."

This opinion weighs against service connection.  However, the opinion did not address direct service connection or whether the knee aggravated the back condition, so it is not fully adequate and an additional examination was conducted after the Board's May 2014 remand.

Treatment records continue after the 2009 examination and the years following.  For example, the Veteran was seen in June 2011 complaining of back pain.  However, these and other records do not offer any opinion on etiology of the Veteran's back condition and do not offer any opinion on whether the back condition is related to the Veteran's right knee.

Following the remand, the Veteran underwent a VA spine examination in February 2016.  He was diagnosed with degenerative arthritis of the spine.  The date of the diagnosis is listed as March 2002.

The following medical history was provided:  "The Veteran first noted a back problem in service in 1978/1979 with low back pain.  This persisted throughout service and following service.  He sought medical attention in New York from 1983-1994 for his back.  He was given some type of medication.  In 2002 the pain became much worse with a sudden onset of left leg numbness.  He was evaluated at Shands AGH and eventually had back surgery in 2002.  He stayed out for 12 weeks and then went back to work for 18 months in corrections but had to stop working in June 2005 because of the low back pain and right knee condition.  His back pain is constant and worse in the morning.  As he moves around the pain goes from an 8-9 down to a 7.  He also has pain that goes from the right knee up to the buttock.  [He] has pain from the left buttock to the mid posterior lateral thigh."

The Veteran described his pain as the following: "I'm not able to drive like I used to.  I cannot do anything my grandsons.  It's difficult taking a shower and cannot take a bath.  I sit on the toilet and sometimes I can't even get up.  I can't even put my shoes on like I used to."  Range of motion testing showed abnormal results.  He had less movement than normal.  Muscle strength testing showed normal results.  Reflex and sensor testing showed some abnormal results.  The Veteran was noted to regularly use a walker.  The examiner noted reviewing the in-service complaints of low back pain and the post-service records from Shands dated in 2002 and the VA treatment records to date.

The examiner gave the following opinions: 1) The Veteran's lumbar spine condition is not caused by or a result of active duty; 2) The Veteran's lumbar spine condition is not caused by or a result of his service-connected right knee condition; 3) The Veteran's lumbar spine condition is not permanently aggravated by his service-connected right knee condition.

The following rationale was provided: "Based on review of the medical records, medical literature and my clinical experience as a neurologist, the Veteran had brief episodes of low back muscle strain in service.  This would be expected to be temporary and resolve as it did.  There is absolutely no evidence that a chronic lumbar spine condition began during active duty.  His records at the VA in New York in 2006 all refer to his back problem beginning from martial arts training as a correctional officer.  AGH Shands records at the time of surgery in May 2002 refers to his back problem worsening after working under a trailer in 1997 with a several month period of significant changes leading up to surgery.  There is nothing to suggest a chronic back condition starting in service.  DDD of the lumbar spine is not caused by a right knee condition and nothing about the right knee at the time of his 2002 surgery suggests this.  Also, a right knee condition would not aggravate DDD of the lumbar spine and an aggravation nexus cannot be made.  He has 2 separate conditions which do not aggravate or cause each other.  Thus, a nexus cannot be made in any manner."

In 2014, the Veteran submitted a medical article on limping in support his claim.  The article submitted does not provide any information specific to the Veteran, his conditions, or medical history.  The article discusses potential connections between limping due to various reasons, and back problems, and notes that various factors can potentially be involved in transmitting more or less of force to joints.  Further, the document submitted by the Veteran is too general in nature to provide, alone, the necessary evidence to show that the Veteran's back condition was caused or aggravated by his right knee condition.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).  The document in the current case does not provide information regarding the facts of the appellant's specific case.  Therefore, the Board concludes that it does not show to any degree of specificity that the Veteran's condition at issue is related to his service-connected disability.  The Board finds more probative the conclusions of the most recent VA examiner who specifically noted that medical literature did not support a connection between the Veteran's type of knee condition with the Veteran's type of back condition.  The 2016 examiner thoroughly addressed each of the Veteran's arguments and the potential for a connection.  

The Veteran's lay assertions that his claimed back condition is related to his right knee disability and/or that his back condition is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of the disability at issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In conclusion, the Board first finds that the Veteran is not entitled to service connection on a direct basis.  The 2016 VA examiner's opinion is that the instances of back pain in service were muscle spasms that were acute and healed.  This is supported by the fact that on service examination in 1982, the Veteran reported running 10 miles a week and having no major medical problems, and was examined and found to have a normal spine.  Many years passed before there is any medical evidence of a chronic back disorder.  There is no competent evidence that the Veteran's current back condition is related to his period of service or that he manifested arthritis within a year of service.  To the contrary, the preponderance of the evidence of record is against a finding that the Veteran's back condition became manifest in service or that arthritis was manifest within a year of service or that any such disability is related to service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a back condition on a direct basis.

Similarly, the Board finds that service connection on a secondary basis is not warranted.  Both VA examiners (2009 and 2016) gave opinions that weigh against service connection on a secondary basis.  Both opined that it was less likely that the Veteran's right knee disability caused his current back disorder.  And the 2016 examiner added that the knee condition would not have aggravated the back disorder.  However, there is one positive opinion from a VA physician, Dr. J.R.H.  He wrote that the back pain was initially "a work related injury; however, with progression of right knee pain and gait abnormality, it is as likely as not that his back pain has been significantly impacted by his knee injury."  However, there is no evidence that Dr. J.R.H. reviewed the entirety of the Veteran's medical records or considered the Veteran's entire history.  

The opinion from Dr. J.H.R. is less probative and persuasive than the negative VA opinion in 2016 which fully explained the conclusions reached after a review of all the evidence of record, and based on that evidence.  There is no rationale in Dr. J.H.R.'s opinion for how the Veteran's right knee "significantly impacted" the Veteran's back.  Further, both VA examiners provided medical reasoning and facts for the opinions offered, with the examiner in 2016 specifically stating that there was nothing about the Veteran's right knee at the time of his 2002 surgery which suggested that it would have caused his current lumbar spine degenerative disc disease.  After weighing the medical opinions in the record, the Board finds opinions of the two VA examiners (2009 and 2016) more probative than Dr. J.H.R.'s opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In summary, the preponderance of the evidence of record is against a finding that the Veteran's current back condition became manifest in service or within a year of service or that any such disability is related to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim of service connection, and so it must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a back disorder, to include as secondary to service-connected right knee disability, is denied.


REMAND

The Veteran most recently underwent a VA right knee examination in February 2016, and before that in May 2013.  On review, the examinations do not appear to contain all of the information necessary to properly evaluate the Veteran's disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's right knee is necessary.

Given that this issue is being remanded, any updated records of VA evaluations and treatment the Veteran has received for his knee disability may contain potentially relevant evidence, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file (in May 2016), obtaining reports pertaining to treatment the appellant has received that is relevant to his right knee disability rating claim on appeal.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected right knee disability and include a description of functional limitations due to the right knee.  The claims folder should be made available to the examiner and the entire record must be reviewed in conjunction with the examination.

In particular, please test the range of motion of the right (and left) knee on:

   i. active motion;
   ii. passive motion;
   iii. in weight-bearing; and
   iv. in nonweight-bearing

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO should re-adjudicate the claims.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


